Title: To James Madison from Philip Freneau, 7 August 1809
From: Freneau, Philip
To: Madison, James


Sir,Philadelphia, August 7th. 1809.
The two Volumes of Poems that in April last I engaged to have published, are finished, and will be ready for delivery in two or three days. The ten Setts You subscribed for I am rather at a loss how to have safely transmitted to You at Your residence in Virginia, where, I find by the Newspapers, You mean to continue until the end of September. Will You, on receipt of this, send me a line or two, informing me whether You would prefer having the Books put into the hands of Some confidential person here, to be sent on; that they be sent to the Post Office at Washington; or that they be forwarded directly to Yourself in Orange County. The precise direction is not in my power. I am, Sir, with respect, and esteem, Your obedient humble Servt.

Philip Freneau.

No. 80 South Front Street,
or, No. 10. North Alley.
Philada.


